Exhibit 10.2
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
FIRST AMENDMENT TO DISTRIBUTION AND LICENSE AGREEMENT
          This FIRST AMENDMENT TO DISTRIBUTION AND LICENSE AGREEMENT (this
“Amendment”) is made as of March 10, 2011 (the “Effective Date”), by and among
VeroScience, LLC, a Delaware limited liability company (“VeroScience”), S2
Therapeutics, Inc. f/k/a Wythe Therapeutics, Inc., a Tennessee corporation
(“S2”), and Santarus, Inc., a Delaware corporation (“Santarus”). Each of
VeroScience, S2 and Santarus is referred to herein individually as a “party” and
collectively as the “parties.”
          WHEREAS, the parties entered into a certain Distribution and License
Agreement, dated as of September 3, 2010 (the “2010 Agreement”); and
          WHEREAS, the parties desire to amend the 2010 Agreement to eliminate
certain conditions precedent to the parties discussion of information relating
to and the negotiation of agreements regarding Additional Products.
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the parties hereto intending to be legally bound
hereby agree as follows:
     1. The capitalized terms used but not defined in this Amendment have the
meanings ascribed to such terms in the 2010 Agreement.
     2. The words “after the [***] anniversary of the Effective Date” in the
first sentence of Section 2.5(b) of the 2010 Amendment are hereby replaced with
“after [***]”.
     3. With respect to the first Additional Product, [***].
     4. The parties acknowledge and agree that VeroScience’s delivery to
Santarus of information relating to potential reformulation(s) of the Product
shall be deemed initiation of discussions relating to such potential
reformulation(s) for the purpose of Section 2.5(b) of the 2010 Agreement. In
accordance with Section 2.5(b), subject to the confidentiality provisions of the
2010 Agreement, during the [***] period following the initiation of such
discussions pursuant to Section 2.5(b), VeroScience shall provide to Santarus
and S2 such information regarding any such Development activities or Additional
Product(s) as is reasonably requested by Santarus or S2 or as would reasonably
be expected to be material to Santarus’s decision regarding participation in
and/or the provision of financial support for Development associated with such
Additional Product(s), in each case, to the extent VeroScience possesses such
information and is not prohibited from disclosing such information under the
terms of an applicable Third Party agreement.
     5. Except as expressly modified in this Amendment, the 2010 Agreement
remains in full force and effect.
     6. This Amendment may be executed in any number of counterparts (including
by facsimile or electronic signature), each of which will be deemed an original
as against the party whose signature appears thereon, but all of which taken
together will constitute but one and the same instrument.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



     7. This Amendment will be construed under and in accordance with, and
governed in all respects by, the laws of the State of New York, without regard
to its conflicts of law principles.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed in triplicate as of the day and year first above written.

            S2 THERAPEUTICS, INC.
      /S/ Charles P. Sutphin       By: Charles P. Sutphin      Its: President
and Chief Executive Officer        VEROSCIENCE, LLC
      /S/ Anthony H. Cincotta, Ph.D.       By: Anthony H. Cincotta, Ph.D.     
Its: President and Chief Science Officer        SANTARUS, INC.
      /S/ Gerald T. Proehl       By: Gerald T. Proehl      Its: President and
Chief Executive Officer     

 